SHARE OPTION AGREEMENT

This Share Option Agreement (this “Agreement”) in respect of common shares and
preferred shares in Fortland Limited, a company validly registered and existing
under the laws of the British Virgin Islands is made as of December 15, 2006 by
and among:

SFMT-CIS, INC. (“SFMT”), a corporation organized and validly existing under the
laws of the State of Delaware, United States, with its principal place of
business at 2831 29th Street, NW Washington, D.C. 20008 USA; and

NAVIC CONSULTING LTD (“Navic”), a company registered and validly existing under
the laws of the British Virgin Islands, with its principal place of business at
Sea Meadow House, Blackburne Highway, P.O. Box 116, Road Town, Tortola, British
Virgin Islands; and

BELMARK ENTERPRISES, INC. (“Belmark”), a company registered and validly existing
under the laws of the British Virgin Islands, with its principal place of
business at Sea Meadow House, Blackburne Highway, P.O. Box 116, Road Town,
Tortola, British Virgin Islands, and itself a wholly-owned subsidiary of Navic;

hereinafter referred to individually as a Party and together as Parties.

RECITALS

WHEREAS, on or about the date hereof SFMT and Belmark have entered into a share
purchase agreement (the “Share Purchase Agreement”) for the acquisition by SFMT
of 65% (as of the closing thereunder) of all issued and outstanding shares of
Fortland Limited, a company organized and existing under the laws of the British
Virgin Islands (“Fortland”), representing (as of the closing thereunder);

WHEREAS, Fortland owns 100% of the participation interest in the charter capital
of LLC Kolangon-Optim, a limited liablity company, organized and existing under
the laws of the Russian Federation (“Kolangon”);

WHEREAS, Navic currently owns 100% of the issued and outstanding share capital
of Belmark and 15% of the issued and outstanding shares of Fortland;

WHEREAS, it is one of the conditions to closing under the Share Purchase
Agreement that the Parties enter into this Agreement,

NOW, THEREFORE, the Parties hereto have agreed as follows:

1. Definitions and Interpretation

1.1 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

"Action” means any legal, administrative, governmental or regulatory proceeding
or other action, suit, proceeding, claim, arbitration, mediation, alternative
dispute resolution procedure, inquiry or investigation by or before any
arbitrator, mediator, court or other Competent Authority.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of the immediately preceding sentence, the term “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise. With respect to an
individual, “Affiliate” shall also mean such individual’s spouse and other
immediate relatives.

"Alfa Share” shall mean the aggregate number of issued and outstanding common
shares of GTI owned by Sunbird Limited, an indirect wholly-owned subsidiary of
Altimo Holdings & Investments Limited.

"Appointment Period” has the meaning set forth in Section 4.2(a).

"Appraiser” has the meaning set forth in Section 4.2(a).

"Approved Appraiser” means any of UBS, Morgan Stanley, PricewaterhouseCoopers
LLP, Goldman Sachs Group, Inc., Deloitte or their affiliates operating in the
Russian Federation or in the British Virgin Islands.

"Belmark Shares” means issued and outstanding Shares owned or held by Belmark.

"Authorization” means any consent, permission, waiver, allowance, novation,
authorization, declaration, filing, registration, notification, application,
license, permit, certificate, variance, exemption, franchise or other approval
issued, granted, given, required or otherwise made available by any Governmental
Entity.

"Business Day” means a day upon which banks are open for business in each of the
Russian Federation and the United States of America.

"Call Option” has the meaning set forth in Section 2.1(a).

"Completion Period ” has the meaning set forth in Section 6.2(b).

"Determination Period” has the meaning set forth in Section 4.2(b).

"First Refusal Period ” has the meaning set forth in Section 6.2(a).

"Governmental Entity” means, in any applicable jurisdiction or international
forum, any (a) federal, state, territorial, oblast, okrug, rayon, municipal,
local or foreign parliament or government, (b) court, arbitral or other
tribunal, (c) governmental authority of any nature, and including but not
limited to international organizations having jurisdiction over matters
concerning intellectual property or (d) agency, commission, authority or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.

"GTI” means Golden Telecom Inc., a Delaware corporation.

"Indemnified Party” means either both Obligors (collectively) or SFMT, as the
context requires.

"Indemnifying Party” means either both Obligors (collectively) or SFMT, as the
context requires.

"Initial Period” has the meaning set forth in Section 4.1.

"Laws” means all laws, statutes, constitutions, treaties, rules, regulations,
directives, ordinances, codes, judgments, rulings, orders, writs, decrees,
stipulations, normative acts, instructions, injunctions and determinations of
any Governmental Entity.

“Lien” means any charge or claim, community property interest, condition, lien
(statutory or otherwise), encumbrance, option, proxy, pledge, security interest,
mortgage, right of first refusal, right of first offer, retention of title
agreement, defect of title or restriction of any kind or nature, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.

"Navic Shares” means issued and outstanding Shares owned or held by Navic.

"Notice of Interest” has the meaning set forth in Section 6.2(a).

"Obligors” means collectively Navic and Belmark, and an “Obligor” means either
of them.

"Option” means a Call Option or a Put Option, as the context requires.

"Option Closing Date” shall mean the date specified in the Option Notice, which
shall be no later than sixty (60) days and no earlier than forty five (45) days
from the date of delivery of the Option Notice, provided that where the
appraisal procedure has been initiated as provided for in Section 4.2, such
Option Closing Date shall be the fifth (5th) Business Day after the
determination of the Option Price in accordance with Section 4.

"Option Notice” shall mean a written notice signed by a Party stating that it is
exercising its rights under the relevant Option and stating the Option Closing
Date.

"Option Period” means

(i) in respect of any Option, the period commencing on September 30, 2010 or;

(ii) in respect of the Put Option only (in addition to (i) above for either
Obligor),



  (1)   the 30-day period following the occurrence of a SFMT Change of Control
Event if it has occurred prior to September 30, 2010;



  (2)   in respect of an Obligor, the 30-day period after September 30, 2010
following the exercise by SFMT of the Call Option to acquire the other Obligor’s
Option Shares or the exercise by such other Obligor of its Put Option.; or



  (3)   30 day period following the Obligors’ consent to SFMT to sell its shares
in Fortland to an entity not being Affiliate of GTI.

"Option Price” means the price for the relevant Option Shares in US Dollars that
for Navic Shares shall constitute 15% of the value of Shares and for Belmark
Share shall constitute 20%of the value of the Shares, the value of the Shares
shall be determined in accordance with Section 4.

"Option Shares” means either (1) all of the Belmark Shares or, in respect of the
Put Option only, such number of the Belmark Shares as set forth in the relevant
Option Notice; or (2) all of the Navic Shares or, in respect of the Put Option
only, such number of the Navic Shares as set forth in the relevant Option
Notice, as the context requires;

"Person” means any individual, firm, partnership, joint venture, trust,
corporation, limited liability entity, limited liability partnership,
unincorporated organization, estate or other entity.

“Pledge Agreement” means the Pledge and Security Agreement dated December 15,
2006 by and between Navic, Fortland Limited, a BVI business company and GTS
Finance, Inc., a Delaware corporation.

"Put Option” has the meaning set forth in Section 2.1(b).

"Related Agreements” shall mean the Share Purchase Agreement and all other
agreements by and among the Parties hereto in connection with the transactions
contemplated thereby and hereby.

"SFMT Change of Control Event” means the occurrence of any of the following at
any time before September 30, 2010:



  (i)   the Alfa Share becomes greater than 39.4% (thirty nine and four tenths
percent) of the issued and outstanding common shares of GTI or less than 19.4%
(nineteen and four tenths percent) of the issued and outstanding common shares
of GTI; or



  (ii)   the Telenor Share becomes more than 30.2% (thirty and two tenths
percent) of the issued and outstanding common shares of GTI or less than 10.2%
(ten and two tenths percent) of the issued and outstanding common shares of GTI.

"Shares” means any shares of capital stock issued by Fortland.

“Taxes” means any present or future taxes, withholding obligations, duties and
other charges of whatever nature levied by any Governmental Entity.

"Telenor Share” shall mean the aggregate number of issued and outstanding common
shares of GTI owned by Nye Telenor East Invest AS, a corporation organized and
existing under the laws of Norway, with its registered office or any its
Affiliates.

"Third Appraiser” has the meaning set forth in Section 4.4(b).

"Third Party Purchaser” has the meaning set forth in Section 6.2(a).

"Transfer Notice” has the meaning set forth in Section 6.2(a).

“Transfer Instrument” has the meaning set forth in the Share Purchase Agreement.

“US$” or “US Dollars” means the lawful currency of the United States of America.

1.2 Interpretation. In this Agreement, unless otherwise specified:

(a) reference to a document in the “agreed terms” is a reference to that
document in the form approved and for the purposes of identification signed by
or on behalf of each Party;

(b) “includes” and “including” shall mean including without limitation;

(c) a “Party” means a party to this Agreement and includes its assignees (if
any) and/or the successors in title to substantially the whole of its
undertaking;

(d) a reference to section, paragraph or schedule means a reference to a
section, paragraph or schedule to this Agreement;

(e) “writing” includes any methods of representing words in a legible form other
than writing on an electronic or visual display screen or in other
non-transitory form;

(f) words denoting the singular shall include the plural and vice versa, and
words denoting any gender shall include all genders; and

(g) the recitals, the schedules and documents in the agreed terms form part of
the operative provisions of this Agreement and references to this Agreement
shall, unless otherwise expressly stated, include references to the recitals,
the schedules and documents in the agreed terms.

2. Option to Purchase Shares

2.1 Options. Pursuant to the terms and the conditions herein,

(a) SFMT shall have the right to purchase from any Obligor the Option Shares of
such Obligor by delivering an Option Notice at any time during the Option
Period, and a relevant Obligor shall be obligated to sell all of its Option
Shares to SFMT (the “Call Option”) on conditions set forth in this Agreement.

(b) Each Obligor shall have the right to require that SFMT purchase from the
exercising Obligor all (not part) of its Shares (the “Put Option”) by delivering
an Option Notice to SFMT at any time during the Option Period and SFMT shall be
obligated to purchase all of Option Shares offered to it by any of the Obligor
on conditions set forth in this Agreement

(c) Where the Option Notice by an Obligor is delivered at any time during the
period beginning on the date of delivery of the Option Notice by SFMT on such
Obligor and ending on the relevant Option Closing Date, the Option Notice
delivered by such Obligor shall be disregarded and shall be deemed to have never
been issued.

2.2 Actions Pending Closing.

Each Party shall use its reasonable endeavors to ensure that the conditions
precedent in Section 3.2 are satisfied.

2.3 Exercise.

(a) A Call Option may be exercised by SFMT only in respect of all (not part) of
the Option Shares by delivering to the other the Option Notice at any time
during the relevant Option Period.

(b) Any Put Option may be exercised only once by the relevant Obligor by
delivering to SFMT the Option Notice at any time during the relevant Option
Period. Any Put Option may be exercised in respect of any number of the Option
Shares.

(c) An Option Notice, once served, may not be revoked.

3. Conditions Precedent; Closing

3.1 Closing. Subject to satisfaction of the conditions set forth in Section 3.2,
SFMT and the relevant Obligor shall consummate the sale and purchase of the
Option Shares pursuant to the Transfer Instrument, substantially in the form of
Exhibit 2 to the Share Purchase Agreement on the Option Closing Date, at the
representative office of Golden TeleServices, Inc., located at 1, Kozhevnichesky
Proezd, 2nd floor, Moscow, Russia, unless otherwise agreed by SFMT and such
Obligor in writing.

3.2 Conditions Precedent. The obligations of SFMT to consummate any purchase of
any Option Shares shall be subject to the receipt, on or prior to the Option
Closing Date, of all Authorizations required to be obtained prior to the Option
Closing Date by the Parties from any Governmental Entity in connection with the
transfer of the Option Shares to SFMT.

3.3 Failure to satisfy conditions precedent. In the event that the conditions
precedent in Section 3.2 are not satisfied on the Option Closing Date, SFMT and
the Obligor shall defer the closing of the relevant Option for a period not
exceeding sixty (60) days.

3.4 Closing Matters.

(a) On the Option Closing Date, the relevant Obligor shall



  (i)   execute and deliver to SFMT the relevant transfer instrument
(substantially in the same form as attached to the Share Purchase Agreement);
and



  (ii)   unless otherwise is agreed by SFMT, procure that (1) all its nominees
to the board or an executive position of Fortland or any of its direct or
indirect subsidiaries shall resign (without cost to the relevant company).

(b) SFMT shall pay the Option Price to such Obligor (subject to the terms of
this Agreement).

4. Determination of the Option Price

4.1 Initial Period. Upon delivery of any Option Notice, SFMT and the relevant
Obligor shall use their best reasonable efforts to mutually determine the value
of the Shares and determine the Option Price within thirty (30) days (such
30-day period referred to as the “Initial Period”) after the delivery of the
relevant Option Notice. In the event that such Share value is agreed between the
relevant Obligor and SFMT, it shall be binding upon the other Obligor if it
exercises its Put Option during the period prior to the Option Closing Date with
respect to this first Option.

4.2 Appraisal Procedure. In the event that the relevant Obligor and SFMT cannot
agree upon the Option Price within the timeframe of the Initial Period, then:



  (a)   Each of SFMT and the relevant Obligor at its own expense shall select
and appoint one appraiser (the “Appraiser”) from among the Approved Appraisers
within fourteen (14) days (the “Appointment Period”) after the expiration of the
Initial Period.



  (b)   Within ninety (90) days (the “Determination Period”) after the
expiration of the Appointment Period, each Appraiser appointed by each
respective Party shall independently determine the Option Price (the fair value
of the Option Shares), each having done so without consultation with the other
Appraiser or having any knowledge of the determination of the other Appraiser.



  (c)   The Option Price shall be determined as of the date of delivery of the
relevant Option Notice.



  (d)   SFMT and the relevant Obligor shall resolve a difference in valuation
between the Appraisers in accordance with the procedures of Section 4.4 below.

4.3 Failure to Appoint Appraiser. If either SFMT or the relevant Obligor fails
to appoint an Appraiser within the Appointment Period as prescribed above in
Section 4.2, or an Appraiser selected by either SFMT or the relevant Obligor
fails to complete a valuation or make a determination of the fair value within
the Determination Period, then the valuation of the fair value made by the other
Appraiser that has been appointed by the other Party shall be binding, final and
enforceable on all of the Parties.

4.4 Difference in Valuation. If the determination of the fair value by the
Appraisers under Section 4.2 differs and the higher value differs from the lower
value by

(a) not more than fifteen percent (15%) from the lower valuation, then the
Option Price shall be an amount equal to the average of both valuations and such
amount shall be binding, final and enforceable on the Parties; or

(b) more than fifteen percent (15%) from the lower valuation, then within
fourteen (14) days after the expiry of the Determination Period, the Appraisers
selected by the Parties shall select and appoint a third Appraiser (the “Third
Appraiser”) from the Approved Appraisers. If the Appraisers fail to select a
Third Appraiser within fourteen (14) days after the expiration of the
Determination Period, such Third Appraiser shall be selected by SFMT at its own
expense from among the Approved Appraisers.

4.5 Third Appraiser. The Third Appraiser shall determine the Option Price (fair
value) of the Option Shares as quickly as practical, but in any event, not later
than ninety (90) days from the date of the appointment of the Third Appraiser.
The appraisal of fair value by the Third Appraiser shall not be lower than the
lowest valuation made by an Appraiser under Section 4.2, nor higher than the
highest valuation made by an Appraiser under Section 4.2. Where such valuation
by the Third Appraiser falls beyond the range of the lowest valuation or the
highest valuation made during the Determination Period, then the Option Price
shall be equal to that value (either the highest or the lowest), which is
closest to the Third Appraiser’s valuation. Such value shall be the Option
Price, which shall be binding and final on all of the Parties.

4.6 Access to Records. Each Appraiser, during the Determination Period, shall
have access to all financial information, as well as all books and records and
such other information of Fortland, Kolangon and its subsidiaries as may be
required in order to conduct and complete a valuation. The Third Appraiser shall
also have full access to all financial information and all books and records and
such other information as may be required in order to conduct and complete a
valuation of Fortland, Kolangon and its subsidiaries (including access to the
results and all other materials received by the Parties from the Appraisers
appointed under Section 4.2).

5. Representations and Warranties

5.1 Each Party represents and warrants to the other Party as follows:

(a) Organization and Authority. It is a corporation duly organized and validly
existing under the Laws of its jurisdiction of incorporation, with full
corporate power and authority to execute and deliver this Agreement and any
documents or instruments required in connection with this Agreement, to perform
its obligations under this Agreement and to consummate the transactions
contemplated by this Agreement.

(b) Due Authorization; Binding Obligation.



  (i)   The execution, delivery and performance by it of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate action on its part.



  (ii)   This Agreement has been duly and validly executed and delivered by it.



  (iii)   This Agreement constitutes its valid and binding obligations,
enforceable against it in accordance with its terms, subject to the
qualification, however, that the enforcement of the rights and remedies created
by this Agreement are subject to bankruptcy and other similar laws of general
application relating to or affecting the rights and remedies of creditors and
that the availability of the remedy of specific enforcement or of injunctive
relief is subject to the discretion of the court before which any such
proceedings may be brought.

(c) Non-Contravention. The execution, delivery and performance of this Agreement
by it and the consummation of the transactions contemplated by this Agreement do
not and will not, with or without the giving of notice or the lapse of time, or
both, violate, conflict with, result in the breach of or constitute a default
under, or give rise to any right of termination, cancellation or acceleration of
any Authorization or obligation of each to any Person or result in the creation
of any Lien upon any property or assets of each under any of the terms,
conditions or provisions of:



  (i)   the articles of association, certificates of incorporation or other
constitutional documents of each; or



  (ii)   any covenant or agreement to which it is a party or by which the
property or assets of each are bound; or



  (iii)   any Laws to which it is subject.

(d) No Legal Proceedings. No injunction is in effect prohibiting or restraining
the transactions contemplated by this Agreement and no Action has been commenced
or threatened by any Governmental Entity to restrain or challenge the
transactions contemplated by this Agreement or seeking to obtain material
damages from each or any of their Affiliates if such transactions are
consummated.

5.2 Obligors’ Warranties. The Obligors represent and warrant to SFMT that

(a) each Obligor is the sole registered, legal and beneficial owner of the
relevant Option Shares, and such shares have been validly issued and are fully
paid and non-assessable shares;

(b) each Obligor has good and marketable title, free and clear of any Liens to
the relevant Option Shares except for Navic Shares pledged under the Pledge
Agreement.

5.3 Warranties Repeated. The representations and warranties under Section 5.1
and 5.2 are made as of the date hereof and shall be repeated on (a) the date of
any Option Notice and (b) immediately prior to closing on the relevant Option
Closing Date.

6. Restrictions on Transfer

6.1 Transfers.

(a) No transfer of the Shares by the Obligors or SFMT to any third Person shall
be permitted without the prior written consent of SFMT or the Obligors, as the
case may, except in accordance with Section 6.2

(b) Any purported transfer of the Shares by the Obligors in violation of the
provisions of this Agreement shall be void and of no force or effect whatsoever.

6.2 Right of First Refusal.

(a) Right of First Refusal. Neither SFMT nor any Obligor may make any transfer
of its Shares in whole or in part to any Person (other than transfer of Shares
from Belmark to Navic, from Navic to Belmark and from SFMT to any of its
Affiliates), unless, before it does so, it shall first give SFMT or the Obligors
a notice (a “Transfer Notice”) of the proposed transfer together with details of
the proposed bona fide third party purchaser (the “Third Party Purchaser”), the
purchase price and other material terms which that party and the Third Party
Purchaser have agreed. A Transfer Notice is irrevocable. On receipt of a
Transfer Notice SFMT or the Obligors shall have the right to buy all (but not
part only) of the other’s Shares subject to the proposed transfer at the price
and on other terms and conditions specified in the Transfer Notice by giving
notice (the “Notice of Interest”) to the transferring Obligor or SFMT within
thirty (30) days of receiving the Transfer Notice (the “First Refusal Period”).
For the avoidance of doubt, failure by SFMT or the Obligors to give a Notice of
Interest within the First Refusal Period shall be considered as a waiver of its
right to first refusal as afforded to it in this Section 6.2.

(b) Obligation to Complete. Following service of a Notice of Interest,
completion of the sale and purchase of the relevant Shares shall take place
within ninety (90) days of the giving of the Transfer Notice (the “Completion
Period”).

(c) Right to Sell. If SFMT or the Obligors do not exercise its rights to
purchase the transferring Obligor’s or SFMT’s Shares under Section 6.2(a), the
transferring holder of Shares Obligor may transfer such Shares in a bona fide
sale to the Third Party Purchaser on the terms specified in the Transfer Notice,
provided that the Transfer is completed within the Completion Period, whereupon
any transfer shall be subject to the compliance with the terms of
Section 6.2(a).

7. Confidentiality

7.1 Confidential Information. Each Party hereto agrees that the terms and
conditions of the transaction contemplated by this Agreement and any other
Related Agreement herein shall be deemed to be confidential and may not be
disclosed by either Party without the prior written consent of the other Parties
hereto, except as may be required by applicable Law or the rules of a stock
exchange applicable to a Party or pursuant to rules and regulations of any
regulatory agency having oversight over a Party or where necessary to a Party to
exercise its rights hereunder.

7.2 Public Disclosure. Each Party to this Agreement hereby agrees that no Party
shall make any public announcement regarding the transactions contemplated by
this Agreement or any other Related Agreement, except where such Party is
required to make such announcement or disclosure by operation of law or rules of
any stock exchange applicable to such Party, or pursuant to the rules or
regulations of a regulatory agency having oversight over such Party.

8. Miscellaneous

8.1 Severability. It is expressly understood and agreed that any condition or
provision of this Agreement that is invalid or unenforceable in any situation in
any jurisdiction shall not affect the enforceability of the remaining terms and
provisions of this Agreement, nor shall it affect the validity or enforceability
of the offending term or provision in any other situation or in any other
jurisdiction. The Parties shall negotiate in good faith to modify such severed
term, clause or provision or Article of this Agreement so as to give effect to
the original intent of the Parties with a view to completing the transaction
contemplated in this Agreement.

8.2 Indemnity. The Indemnifying Party will indemnify, defend, save and hold the
Indemnified party and any of its Affiliates and any of its or their respective
directors, officers, employees or agents harmless from and against any and all
damage, liability, loss, penalty, expense, assessment, judgment or deficiency of
any nature whatsoever (including reasonable attorneys’ fees and expenses,
consultants’ and investigators’ fees and expenses and other costs and expenses
incident to any suit, action or proceeding) that may be suffered or incurred by
any of them arising directly or indirectly out of, or in connection with (a) any
breach of any representation and warranty given or made by the Indemnifying
Party herein or in any other document related hereto, or (b) the noncompliance
with or nonperformance of any agreement, obligation or covenant of the
Indemnifying Party under this Agreement or in any other document related hereto.

8.3 Entire Agreement. This Agreement and the Related Agreements and documents
referred to herein and therein constitute the entire agreement and understanding
of the Parties relating to the subject matter of this Agreement and supersede
all prior agreements and understandings, whether oral or written, relating to
the subject matter of this Agreement.

8.4 Assignment. This Agreement may not be assigned by any Party, in whole or in
part, without the prior written consent of other Party, which consent may not be
unreasonably withheld.

8.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

8.6 Waiver; Requirement of Writing. This Agreement cannot be changed or any
performance, term or condition waived in whole or in part except by a document
in writing signed by the Party against whom enforcement of the change or waiver
is sought. Any term or condition of this Agreement may be waived at any time by
a Party hereto entitled to the benefit of this Agreement. No delay or failure on
the part of any Party in exercising any rights under this Agreement, and no
partial or single exercise of such rights, will constitute a waiver of such
rights or of any other rights under this Agreement.

8.7 Notices. Any notice, request, consent, waiver or other communication
required or permitted hereunder shall be effective only if it is in writing and
personally delivered or sent by facsimile or sent, postage prepaid, by
registered or certified mail, return receipt requested, or by recognized
overnight courier service, postage or other charges prepaid, and shall be deemed
given when so delivered by hand or facsimiled, or when received if sent by mail
or by courier, as follows:

     
If to SFMT:
 

SFMT-CIS, Inc.
 

 
    2831 29th Street NW

 
   
Washington, D.C. 20008
USA
Attn:
 

Julia Marx
Fax: +1 (202) 332-4877
Telephone: +1 (202) 332-5997

with a copy to:

      Moscow Representative Office of Golden TeleServices, Inc.

 
   
1, Kozhevnichesky Proezd, 2nd floor
Moscow, 115114, Russia
Attn:
 

General Counsel
Fax: +7 (495) 797-9306
Telephone: +7 (495) 967-1323

If to Navic:

British Virgin Islands , P.O. Box 116, Sea Meadow House, Blackburne Highway,
Road Town, Tortola, British Virgin Islands

Attention: E. Roytman

Fax: + 7 (495) 969 23 88

If to Belmark:

British Virgin Islands , P.O. Box 116, Sea Meadow House, Blackburne Highway,
Road Town, Tortola, British Virgin Islands

Attention: E. Roytman

Fax: + 7 (495) 969 23 88

or such other person or address as the addressee may have specified in a notice
duly given to the sender as provided herein.

8.8 Governing Law.

(a) This Agreement (and any dispute, controversy, proceedings or claim of
whatever nature arising out of, or in any way relating to, this agreement or its
formation) shall be governed by and construed in accordance with the laws of the
State of New York, United States of America (without regard to the principles of
conflict of law).

(b) Appointment of Agents of Service of Process; Consent to Jurisdiction. Each
Party irrevocably appoints CT Corporation System, located on the date hereof at
111 Eighth Avenue, 13th Floor, New York, New York 10011, USA, as its true and
lawful agent and attorney to accept and acknowledge service of any and all
process against it in any judicial action, suit or proceeding under this
Agreement, with the same effect as if such Party were a resident of the State of
New York and had been lawfully served with such process in such jurisdiction,
and waives all claims of error by reason of such service, provided that the
Party effecting such service shall also deliver a copy thereof on the date of
such service to the other Parties by facsimile as specified in Section 8.7. Each
Party will enter into such agreements with such agent as may be necessary to
constitute and continue the appointment of such agent hereunder. In the event
that any such agent and attorney resigns or otherwise becomes incapable of
acting, the affected Party will appoint a successor agent and attorney in New
York reasonably satisfactory to each other party, with like powers. Each Party
hereby irrevocably submits to the non-exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court sitting in New York City, in connection with any such action, suit
or proceeding, and agrees that any such action, suit or proceeding may be
brought in such court, provided, however, that such consent to jurisdiction is
solely for the purpose referred to in this Section 8.8 and shall not be deemed
to be a general submission to the jurisdiction of said courts of or in the State
of New York other than for such purpose. Each Party hereby irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such action, suit or proceeding
brought in such a court and any claim that any such action, suit or proceeding
brought in such a court has been brought in an inconvenient forum. Nothing
herein shall affect the right of any Party to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
any other Party in any other jurisdiction in a manner not inconsistent with
Section 8.8.

(c) WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR COUNTERCLAIM
ARISING IN CONNECTION WITH THIS AGREEMENT, THE BREACH THEREOF AND/OR THE SCOPE
OF THE PROVISIONS OF THIS SECTION 8.8, WHETHER SOUNDING IN CONTRACT OR TORT, AND
INCLUDING ANY CLAIM FOR FRAUDULENT INDUCEMENT THEREOF.

8.9 No Third-Party Beneficiaries. Nothing in this Agreement will be construed as
giving any Person or other entity, other than the Parties hereto, their
successors and permitted assigns, any right, remedy or claim under or in respect
of this Agreement or any provision hereof.

8.10 Shareholders’ Matters

During the period from execution of this Agreement until the Option Closing Date
SFMT and the Obligors as shareholders of Fortland have agreed to amend the
Articles of Association of Fortland to set forth the following provisions:

(a) Fortland shall not take any of the following actions without prior written
consent of Navic and Belmark:



  (i)   revision, amendment or change of the foundation documents of Fortland;



  (ii)   sale, encumbrance or other alienation by Fortland of its shares in
Kolangon (present or future).

(b) Belmark and Navic shall have the right to appoint one (1) observer to
Fortland board of directors, who shall be provided, concurrently with the
members of Fortland board, and in the same manner, notice of the board meetings
and copies of all materials provided to Fortland board members.

[signature page follows]

1 IN WITNESS WHEREOF, this Agreement has been validly executed and delivered by
the duly authorized representatives of the Parties on the date stated on the
front page of this Agreement.

SFMT-CIS Inc.

     By: Jean-Pierre Vandromme Title CEO

NAVIC CONSULTING LTD

     
By: E.Roytman
Under Power of Attorney dated April 24, 2006

BELMARK ENTERPRISES INC.

     



      By: E.Roytman



      Under Power of Attorney dated July 18, 2006

2